PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/192,268
Filing Date: 15 Nov 2018
Appellant(s): 1958658 Ontario Inc.



__________________
John C. Gatz
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11 March 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 20 August 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 15-23 and 38-44 remain rejected under 35 U.S.C. 103 as being unpatentable over German Document No. 10 2013 008 978 to Grϋterisch, Japanese Document No. 2014-177052 to Sugimoto, and Patent Application No. 2015/0158635 to Gum et al.
Regarding claim 15, Grϋterisch discloses a flexible pouch comprising a pouch-forming structure including first and second opposing body panels (4, 5), first and second opposing side gussets (6, 7), and a plurality of interior gussets (16; Fig. 5), each of the first and second side gussets being joined to the first body panel and the second body panel, each of the plurality of interior gussets being joined to the first body panel and the second body panel, each of the plurality of interior gussets being located between the first side gusset and the second side gusset, wherein the plurality of interior gussets divides an interior of the pouch into a plurality of compartments (2, 3).  However, Grϋterisch does not disclose a bottom gusset extending between the first body panel and the second body panel, the bottom gusset extending between the first and second side gussets.  Sugimoto teaches that it is known in the art to provide a bottom gusset (4) extending between a first body panel and a second body panel, and the bottom gusset extending between first and second side gussets in an analogous pouch.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a bottom gusset extending between the first body panel and the second body panel, the bottom gusset extending between the first and second side gussets in the Grϋterisch pouch, as in Sugimoto, in order to provide the pouch with a “square bottom part” (see the Abstract, paragraphs [0009] and [0015] in the previously cited machine translation of Sugimoto).  
It is noted that providing a bottom gusset extending between the first body panel and the second body panel, the bottom gusset extending between the first and second side gussets in the Grϋterisch pouch, as in Sugimoto and discussed above, meets the structure implied by the functional recitation “wherein the stand-up flexible pouch is configured to have the bottom gusset form a flat bottom in an upright configuration, the flat bottom extending between the first and second body panels, the flat bottom further extending between the first and second side gussets, the flat bottom having an interior surface and an exterior surface, the entire exterior surface of the flat bottom is configured to contact a flat surface when in an upright configuration”.
Furthermore, Grϋterisch and Sugimoto disclose the claimed invention, as discussed above.  The combination of Grϋterisch and Sugimoto, especially discloses the pouch having a top portion opposite a bottom gusset.  Moreover, Grϋterisch especially discloses the top portion includes a reclosure for each compartment (paragraphs [0026] and [0042] in the previously cited machine translation of Grϋterisch).  However, it is unclear in Grϋterisch if the reclosure is a zipper.  Gum et al. teaches that it is known in the art to provide zippers as reclosures (resealable closures) in an analogous pouch (paragraph [0045]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use zippers for the reclosures in Grϋterisch, as in Gum et al., in order to permit closing of the pouch after initial opening.
Regarding claim 16, Grϋterisch discloses the plurality of interior gussets is exactly two interior gussets (Fig. 5).
Regarding claim 17, Grϋterisch, Sugimoto, and Gum et al. disclose the claimed invention, as discussed above, except for the plurality of interior gusset is a least four interior gussets.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide at least four interior gussets in the Grϋterisch pouch, since it has been held that mere duplication of the essential working parts (in this case, interior gussets) of a device involves only routine skill in the art.
Regarding claim 18, providing at least four interior gussets in the Grϋterisch pouch, as discussed above, meets the recitation “the stand-up flexible pouch forms at least three compartments.”
Regarding claim 19, Grϋterisch discloses the top portion further include a line of weakness (23, 24).
Regarding claim 20, Grϋterisch discloses each line of weakness (23, 24) includes a reclosure (paragraph [0042]).  Therefore, using zippers for the reclosures in Grϋterisch, as in Gum et al. and discussed above, meets the recitation “the at least one recloseable zipper is at least two recloseable zippers and wherein the top portion further includes a line of weakness.”
Regarding claim 21, providing a bottom gusset extending between the first body panel and the second body panel, the bottom gusset extending between the first and second side gussets in the Grϋterisch pouch, as in Sugimoto and discussed above, meets the recitation “the bottom gusset is integrally joined with the first and second body panels.”
Regarding claim 22, providing a bottom gusset extending between the first body panel and the second body panel, the bottom gusset extending between the first and second side gussets in the Grϋterisch pouch, as in Sugimoto and discussed above, meets the recitation “the first and second side gussets are joined to the bottom gusset.”
Regarding claim 23, Grϋterisch, Sugimoto, and Gum et al. disclose the claimed invention, as discussed above, except for the joining of a plurality of interior gussets to the bottom gusset.  Sugimoto teaches that it is known in the art to join a plurality of interior gussets (5) to the bottom gusset in an analogous pouch (Fig. 5; Abstract; paragraphs [0009], [0015], [0030]).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to join a plurality of interior gussets to the bottom gusset in the modified Grϋterisch pouch, as in Sugimoto, in order to separate the bottom of the compartments from each other.
Regarding claim 38, Grϋterisch discloses including at least one pouring mechanism to assist in dispensing product from the pouch (paragraphs [0025], [0042]).
Regarding claim 39, Grϋterisch discloses the plurality of compartments is exactly two compartments (Fig. 5).
Regarding claim 40, Grϋterisch discloses each of the plurality of compartments has an individual opening (perforations 23, 24).
Regarding claim 41, Grϋterisch discloses the pouch comprises polymeric materials (paragraph [0020]).
Regarding claim 42, Grϋterisch discloses the pouch comprises a metallized polymeric material (paragraph [0020]).
Regarding claim 43, Grϋterisch, Sugimoto, and Gum et al. disclose the claimed invention, as discussed above.  Grϋterisch especially discloses the first and second opposing side gussets being smoothly integrated with each other without visible seaming (Fig. 5).  Moreover, the combination of Grϋterisch and Sugimoto, as discussed above, meets the structure implied by the product-by-process recitation “the first opposing body panel, the second opposing body panel and the bottom gusset are formed from an individual sheet” insofar as the recitation encompasses a first body panel, a second body panel and a bottom gusset being cut from an individual sheet and attached to each other to provide “the first opposing body panel, the second opposing body panel and the bottom gusset”.
Regarding claim 44, Grϋterisch, Sugimoto, and Gum et al. disclose the claimed invention, as discussed above.  Except for the zippers including a slider.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the zippers with sliders in the modified Grϋterisch pouch, since it was known in the art that sliders facilitate opening and closing of zippers.
Claims 29-33, 46-53, 55, 56, 77 and 78 remain rejected under 35 U.S.C. 103 as being unpatentable over German Document No. 10 2013 008 978 to Grϋterisch, Japanese Document No. 2014-177052 to Sugimoto, European Patent Office Document No. 2 332 853 to Overmϋller et al., and Patent Application No. 2015/0158635 to Gum et al.
Regarding claim 29, Grϋterisch discloses a flexible pouch comprising a pouch-forming structure including first and second opposing body panels (4, 5), first and second opposing side gussets (6, 7) and a plurality of interior gussets between the first body panel and the second body panel (16; Fig. 5), each of the first and second side gussets being joined to the first body panel and the second body panel, each of the plurality of interior gussets being joined to the first body panel and the second body panel, each of the plurality of interior gussets being located between the first side gusset and the second side gusset, wherein the plurality of interior gussets divides an interior of the pouch into a plurality of compartments (2, 3).  However, Grϋterisch does not disclose a bottom gusset extending between the first body panel and the second body panel, the bottom gusset extending between the first and second side gussets.  Sugimoto teaches that it is known in the art to provide a bottom gusset (4) extending between a first body panel and a second body panel, and the bottom gusset extending between first and second side gussets in an analogous pouch.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a bottom gusset extending between the first body panel and the second body panel, the bottom gusset extending between the first and second side gussets in the Grϋterisch pouch, as in Sugimoto, in order to provide the pouch with a “square bottom part” (see the Abstract, paragraphs [0009] and [0015] in the previously cited machine translation of Sugimoto).  
It is noted that providing a bottom gusset extending between the first body panel and the second body panel, the bottom gusset extending between the first and second side gussets in the Grϋterisch pouch, as in Sugimoto and discussed above, meets the structure implied by the functional recitation “wherein the stand-up flexible pouch is configured to have the bottom gusset form a flat bottom in an upright configuration, the flat bottom extending between the first and second body panels, the flat bottom further extending between the first and second side gussets, the flat bottom having an interior surface and an exterior surface, the entire exterior surface of the flat bottom is configured to contact a flat surface when in an upright configuration”.
Moreover, Grϋterisch and Sugimoto disclose the claimed invention, as discussed above, except for at least one line of a weakness extending from the first body panel around the bottom gusset and to the second body panel.  Overmϋller et al. teaches that it is known in the art to provide a line of weakness in an analogous pouch-forming structure, wherein the line of weakness extends from the first body panel around the bottom and to the second body panel. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a line of weakness in the modified Grϋterisch pouch, wherein the line of weakness extends from the first body panel around the bottom, which includes the bottom gusset, and to the second body panel, as in Overmϋller et al., in order to assist separating the pouch-forming structure into two separated pouches.
Furthermore, Grϋterisch and Sugimoto disclose the claimed invention, as discussed above.  The combination of Grϋterisch and Sugimoto, especially discloses the pouch having a top portion opposite a bottom gusset.  Grϋterisch especially discloses the top portion includes a reclosure for each compartment (paragraphs [0026] and [0042] in the previously cited machine translation of Grϋterisch).  However, it is unclear in Grϋterisch if the reclosure is a zipper.  Gum et al. teaches that it is known in the art to provide zippers as reclosures (resealable closures) in an analogous pouch (paragraph [0045]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use zippers for the reclosures in Grϋterisch, as in Gum et al., in order to permit closing of the pouch after initial opening.
Regarding claim 30, providing a line of weakness in the modified Grϋterisch pouch, wherein the line of weakness extends from the first body panel around the bottom, which includes the bottom gusset, and to the second body panel, as in Overmϋller et al. and discussed above, meets the recitation “the line of weakness extends from an edge of the first body panel to an edge of the second body panel.”
Regarding claim 31, providing a line of weakness in the modified Grϋterisch pouch, wherein the line of weakness extends from the first body panel around the bottom, which includes the bottom gusset, and to the second body panel, as in Overmϋller et al. and discussed above, meets the recitation “exactly one line of weakness.”
Regarding claim 32, Grϋterisch, Sugimoto, Overmϋller et al., and Gum et al. disclose the claimed invention, as discussed above, except for a plurality of lines of a weakness, each of the plurality of lines of weakness extending from the first body panel around the bottom gusset and to the second body panel.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of interior gussets in the modified Grϋterisch pouch to divide the interior of the pouch into a plurality of compartments and to further provide a plurality of lines of a weakness, wherein each of the plurality of lines of weakness extending from the first body panel around the bottom gusset and to the second body panel to assist in separating the pouch-forming structure into at least three separated pouches, since it has been held that mere duplication of the essential working parts (in this case, an interior gusset and line of weakness) of a device involves only routine skill in the art.
Regarding claim 33, providing a plurality of lines of weakness in the modified Grϋterisch pouch, wherein the line of weakness extends from the first body panel around the bottom, which includes the bottom gusset, and to the second body panel, as discussed above regarding claim 32, meets the recitation “each of the plurality of line of weakness extends from an edge of the first body panel to an edge of the second body panel”.
Regarding claim 46, Grϋterisch discloses including at least one pouring mechanism to assist in dispensing product from pouch (paragraphs [0025], [0042]).
Regarding claim 47, Grϋterisch discloses the plurality of compartments is exactly two compartments (Fig. 5).
Regarding claim 48, Grϋterisch, Sugimoto, Overmϋller et al., and Gum et al. disclose the claimed invention, as discussed above, except for the pouch forming at least three compartments.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form three compartments in the modified Grϋterisch pouch, since it has been held that mere duplication of the essential working parts (in this case, compartments) of a device involves only routine skill in the art.
Regarding claim 49, Grϋterisch discloses each of the plurality of compartments has an individual opening (perforations 23, 24).
Regarding claim 50, Grϋterisch discloses the pouch comprises polymeric materials (paragraph [0020]).
Regarding claim 51, Grϋterisch discloses the pouch comprises a metallized polymeric material (paragraph [0020]).
Regarding claim 52, Grϋterisch, Sugimoto, Overmϋller et al., and Gum et al. disclose the claimed invention, as discussed above.  Grϋterisch especially discloses the first and second opposing side gussets being smoothly integrated with each other without visible seaming (Fig. 5).  Moreover, the combination of Grϋterisch and Sugimoto, as discussed above, meets the structure implied by the product-by-process recitation “the first opposing body panel, the second opposing body panel and the bottom gusset are formed from an individual sheet” insofar as the recitation encompasses a first body panel, a second body panel and a bottom gusset being cut from an individual sheet and attached to each other to provide “the first opposing body panel, the second opposing body panel and the bottom gusset”.
Regarding claim 53, Grϋterisch, Sugimoto, Overmϋller et al., and Gum et al. disclose the claimed invention, as discussed above.  Except for the zippers including a slider.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the zippers with sliders in the modified Grϋterisch pouch, since it was known in the art that sliders facilitate opening and closing of zippers.
Regarding claim 55, Grϋterisch discloses the plurality of interior gussets is exactly two interior gussets (Fig. 5).
Regarding claim 56, Grϋterisch discloses the top portion further include a line of weakness (23, 24).
Regarding claim 77, Grϋterisch discloses a flexible pouch comprising a pouch-forming structure including first and second opposing body panels (4, 5), first and second opposing side gussets (6, 7) and a plurality of interior gussets between the first body panel and the second body panel (16; Fig. 5), each of the first and second side gussets being joined to the first body panel and the second body panel, each of the plurality of interior gussets being joined to the first body panel and the second body panel, each of the plurality of interior gussets being located between the first side gusset and the second side gusset, wherein the plurality of interior gussets divides an interior of the pouch into a plurality of compartments (2, 3).  However, Grϋterisch does not disclose a bottom gusset extending between the first body panel and the second body panel, the bottom gusset extending between the first and second side gussets.  Sugimoto teaches that it is known in the art to provide a bottom gusset (4) extending between a first body panel and a second body panel, and the bottom gusset extending between first and second side gussets in an analogous pouch.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a bottom gusset extending between the first body panel and the second body panel, the bottom gusset extending between the first and second side gussets in the Grϋterisch pouch, as in Sugimoto, in order to provide the pouch with a “square bottom part” (see the Abstract, paragraphs [0009] and [0015] in the previously cited machine translation of Sugimoto).  
It is noted that providing a bottom gusset extending between the first body panel and the second body panel, the bottom gusset extending between the first and second side gussets in the Grϋterisch pouch, as in Sugimoto and discussed above, meets the structure implied by the functional recitation “wherein the stand-up flexible pouch is configured to have the bottom gusset form a flat bottom in an upright configuration, the flat bottom extending between the first and second body panels, the flat bottom further extending between the first and second side gussets, the flat bottom having an interior surface and an exterior surface, the entire exterior surface of the flat bottom is configured to contact a flat surface when in an upright configuration”.
Moreover, Grϋterisch and Sugimoto disclose the claimed invention, as discussed above, except for at least one line of a weakness extending from the first body panel around the bottom gusset and to the second body panel.  Overmϋller et al. teaches that it is known in the art to provide a line of weakness in an analogous pouch-forming structure, wherein the line of weakness extends from the first body panel around the bottom and to the second body panel. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a line of weakness in the modified Grϋterisch pouch, wherein the line of weakness extends from the first body panel around the bottom, which includes the bottom gusset, and to the second body panel, as in Overmϋller et al., in order to assist separating the pouch-forming structure into two separated pouches.
Furthermore, Grϋterisch and Sugimoto disclose the claimed invention, as discussed above.  The combination of Grϋterisch and Sugimoto, especially discloses the pouch having a top portion opposite a bottom gusset.  Grϋterisch especially discloses the top portion includes a reclosure for each compartment (paragraphs [0026] and [0042] in the previously cited machine translation of Grϋterisch).  However, it is unclear in Grϋterisch if the reclosure is a zipper.  Gum et al. teaches that it is known in the art to provide zippers as reclosures (resealable closures) in an analogous pouch (paragraph [0045]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use zippers for each of the reclosures in Grϋterisch, as in Gum et al., in order to permit closing of each compartment after initial opening, which meets the recitation “the top portion including at least two reclosable zippers”.
Regarding the last clause in claim 77, Grϋterisch discloses the plurality of compartments is exactly two compartments (Fig. 5) and each of the plurality of compartments has an individual opening (perforations 23, 24).
Regarding claim 78, providing a line of weakness in the modified Grϋterisch pouch, wherein the line of weakness extends from the first body panel around the bottom, which includes the bottom gusset, and to the second body panel, as in Overmϋller et al. and discussed above, meets the recitation “the line of weakness extends from an edge of the first body panel to an edge of the second body panel.”

Claims 57-65 remain rejected under 35 U.S.C. 103 as being unpatentable over German Document No. 10 2013 008 978 to Grϋterisch, Japanese Document No. 2014-177052 to Sugimoto, and Patent Application No. 2015/0158635 to Gum et al.
Regarding claim 57, Grϋterisch discloses a flexible pouch comprising a pouch-forming structure including first and second opposing body panels (4, 5), first and second opposing side gussets (6, 7), and a plurality of interior gussets (16; Fig. 5), each of the first and second side gussets being joined to the first body panel and the second body panel, each of the plurality of interior gussets being joined to the first body panel and the second body panel, each of the plurality of interior gussets being located between the first side gusset and the second side gusset, wherein the plurality of interior gussets divides an interior of the pouch into a plurality of compartments (2, 3).  However, Grϋterisch does not disclose a bottom gusset extending between the first body panel and the second body panel, the bottom gusset extending between the first and second side gussets.  Sugimoto teaches that it is known in the art to provide a bottom gusset (4) extending between a first body panel and a second body panel, and the bottom gusset extending between first and second side gussets in an analogous pouch.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a bottom gusset extending between the first body panel and the second body panel, the bottom gusset extending between the first and second side gussets in the Grϋterisch pouch, as in Sugimoto, in order to provide the pouch with a “square bottom part” (see the Abstract, paragraphs [0009] and [0015] in the previously cited machine translation of Sugimoto).  
It is noted that providing a bottom gusset extending between the first body panel and the second body panel, the bottom gusset extending between the first and second side gussets in the Grϋterisch pouch, as in Sugimoto and discussed above, meets the structure implied by the functional recitation “wherein the stand-up flexible pouch is configured to have the bottom gusset form a flat bottom in an upright configuration, the flat bottom extending between the first and second body panels, the flat bottom further extending between the first and second side gussets, the flat bottom having an interior surface and an exterior surface, the entire exterior surface of the flat bottom is configured to contact a flat surface when in an upright configuration”.
Furthermore, Grϋterisch and Sugimoto disclose the claimed invention, as discussed above.  The combination of Grϋterisch and Sugimoto, especially discloses the pouch having a top portion opposite a bottom gusset, wherein the stand-up flexible pouch forms an enclosed space (between compartments 2, 3; Fig. 5) between a first one of the plurality of interior gussets, a second one of the plurality of gussets, the bottom gusset and the top portion.  Moreover, Grϋterisch especially discloses the top portion includes a reclosure for each compartment (paragraphs [0026] and [0042] in the previously cited machine translation of Grϋterisch).  However, it is unclear in Grϋterisch if the reclosure is a zipper.  Gum et al. teaches that it is known in the art to provide zippers as reclosures (resealable closures) in an analogous pouch (paragraph [0045]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a zipper for the reclosure for each compartment in Grϋterisch, as in Gum et al., in order to permit closing of the pouch after initial opening.  Also, using a zipper for the reclosure for each compartment in Grϋterisch, as in Gum et al. and discussed above, meets the recitation “the enclosed space not being accessible by the at least one recloseable zipper” insofar as the enclosed space within the tubular partition (16; Fig. 5) in Grϋterisch is outside of the compartments (2, 3) having the reclosures.
Regarding claim 58, Grϋterisch discloses the plurality of interior gussets is exactly two interior gussets (Fig. 5).
Regarding claim 59, Grϋterisch discloses the plurality of compartments is exactly two compartments (Fig. 5).
Regarding claim 60, Grϋterisch, Sugimoto, and Gum et al. disclose the claimed invention, as discussed above, except for the pouch forming at least three compartments.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form three compartments in the modified Grϋterisch pouch, since it has been held that mere duplication of the essential working parts (in this case, compartments) of a device involves only routine skill in the art.
Regarding claim 61, Grϋterisch discloses each line of weakness (23, 24) includes a reclosure (paragraph [0042]).  Therefore, using zippers for the reclosures in Grϋterisch, as in Gum et al. and discussed above, meets the recitation “the at least one recloseable zipper is at least two recloseable zippers and wherein the top portion further includes a line of weakness.”	Regarding claim 62, Grϋterisch discloses each of the plurality of compartments has an individual opening (perforations 23, 24).
Regarding claim 63, Grϋterisch discloses the pouch comprises a metallized polymeric material (paragraph [0020]).
Regarding claim 64, Grϋterisch, Sugimoto, and Gum et al. disclose the claimed invention, as discussed above.  Grϋterisch especially discloses the first and second opposing side gussets being smoothly integrated with each other without visible seaming (Fig. 5).  Moreover, the combination of Grϋterisch and Sugimoto, as discussed above, meets the structure implied by the product-by-process recitation “the first opposing body panel, the second opposing body panel and the bottom gusset are formed from an individual sheet” insofar as the recitation encompasses a first body panel, a second body panel and a bottom gusset being cut from an individual sheet and attached to each other to provide “the first opposing body panel, the second opposing body panel and the bottom gusset”.
Regarding claim 65, Grϋterisch, Sugimoto, and Gum et al. disclose the claimed invention, as discussed above.  Except for the zippers including a slider.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the zippers with sliders in the modified Grϋterisch pouch, since it was known in the art that sliders facilitate opening and closing of zippers.

Claims 67-75 remain rejected under 35 U.S.C. 103 as being unpatentable over German Document No. 10 2013 008 978 to Grϋterisch, Japanese Document No. 2014-177052 to Sugimoto, European Patent Office Document No. 2 332 853 to Overmϋller et al., and Patent Application No. 2015/0158635 to Gum et al.
Regarding claim 67, Grϋterisch discloses a flexible pouch comprising a pouch-forming structure including first and second opposing body panels (4, 5), first and second opposing side gussets (6, 7) and a plurality of interior gussets between the first body panel and the second body panel (16; Fig. 5), each of the first and second side gussets being joined to the first body panel and the second body panel, each of the plurality of interior gussets being joined to the first body panel and the second body panel, each of the plurality of interior gussets being located between the first side gusset and the second side gusset, wherein the plurality of interior gussets divides an interior of the pouch into a plurality of compartments (2, 3).  However, Grϋterisch does not disclose a bottom gusset extending between the first body panel and the second body panel, the bottom gusset extending between the first and second side gussets.  Sugimoto teaches that it is known in the art to provide a bottom gusset (4) extending between a first body panel and a second body panel, and the bottom gusset extending between first and second side gussets in an analogous pouch.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a bottom gusset extending between the first body panel and the second body panel, the bottom gusset extending between the first and second side gussets in the Grϋterisch pouch, as in Sugimoto, in order to provide the pouch with a “square bottom part” (see the Abstract, paragraphs [0009] and [0015] in the previously cited machine translation of Sugimoto).  
It is noted that providing a bottom gusset extending between the first body panel and the second body panel, the bottom gusset extending between the first and second side gussets in the Grϋterisch pouch, as in Sugimoto and discussed above, meets the structure implied by the functional recitation “wherein the stand-up flexible pouch is configured to have the bottom gusset form a flat bottom in an upright configuration, the flat bottom extending between the first and second body panels, the flat bottom further extending between the first and second side gussets, the flat bottom having an interior surface and an exterior surface, the entire exterior surface of the flat bottom is configured to contact a flat surface when in an upright configuration”.
Moreover, Grϋterisch and Sugimoto disclose the claimed invention, as discussed above, except for at least one line of a weakness extending from the first body panel around the bottom gusset and to the second body panel.  Overmϋller et al. teaches that it is known in the art to provide a line of weakness in an analogous pouch-forming structure, wherein the line of weakness extends from the first body panel around the bottom and to the second body panel. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a line of weakness in the modified Grϋterisch pouch, wherein the line of weakness extends from the first body panel around the bottom, which includes the bottom gusset, and to the second body panel, as in Overmϋller et al., in order to assist separating the pouch-forming structure into two separated pouches.
Furthermore, Grϋterisch, Sugimoto, and Overmϋller et al. disclose the claimed invention, as discussed above.  The combination of Grϋterisch and Sugimoto, especially discloses the pouch having a top portion opposite a bottom gusset, wherein the stand-up flexible pouch forms an enclosed space (between compartments 2, 3; Fig. 5) between a first one of the plurality of interior gussets, a second one of the plurality of gussets, the bottom gusset and the top portion.  Grϋterisch especially discloses the top portion includes a reclosure for each compartment (paragraphs [0026] and [0042] in the previously cited machine translation of Grϋterisch).  However, it is unclear in Grϋterisch if the reclosure is a zipper.  Gum et al. teaches that it is known in the art to provide zippers as reclosures (resealable closures) in an analogous pouch (paragraph [0045]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a zipper for the reclosure for each compartment in Grϋterisch, as in Gum et al., in order to permit closing of the pouch after initial opening.  Also, using a zipper for the reclosure for each compartment in Grϋterisch, as in Gum et al. and discussed above, meets the recitation “the enclosed space not being accessible by the at least one recloseable zipper” insofar as the enclosed space within the tubular partition (16; Fig. 5) in Grϋterisch is outside of the compartments (2, 3) having the reclosures.
Regarding claim 68, Grϋterisch discloses the plurality of interior gussets is exactly two interior gussets (Fig. 5).
Regarding claim 69, Grϋterisch discloses the plurality of compartments is exactly two compartments (Fig. 5).
Regarding claim 70, Grϋterisch, Sugimoto, Overmϋller et al., and Gum et al. disclose the claimed invention, as discussed above, except for the pouch forming at least three compartments.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form three compartments in the modified Grϋterisch pouch, since it has been held that mere duplication of the essential working parts (in this case, compartments) of a device involves only routine skill in the art.
Regarding claim 71, Grϋterisch discloses the top portion further include a line of weakness (23, 24).
Regarding claim 72, Grϋterisch discloses each of the plurality of compartments has an individual opening (perforations 23, 24).
Regarding claim 73, Grϋterisch discloses the pouch comprises a metallized polymeric material (paragraph [0020]).
Regarding claim 74, Grϋterisch, Sugimoto, Overmϋller et al., and Gum et al. disclose the claimed invention, as discussed above.  Grϋterisch especially discloses the first and second opposing side gussets being smoothly integrated with each other without visible seaming (Fig. 5).  Moreover, the combination of Grϋterisch and Sugimoto, as discussed above, meets the structure implied by the product-by-process recitation “the first opposing body panel, the second opposing body panel and the bottom gusset are formed from an individual sheet” insofar as the recitation encompasses a first body panel, a second body panel and a bottom gusset being cut from an individual sheet and attached to each other to provide “the first opposing body panel, the second opposing body panel and the bottom gusset”.
Regarding claim 75, Grϋterisch, Sugimoto, Overmϋller et al., and Gum et al. disclose the claimed invention, as discussed above.  Except for the zippers including a slider.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the zippers with sliders in the modified Grϋterisch pouch, since it was known in the art that sliders facilitate opening and closing of zippers.
(2) Response to Argument
Appellant remarks and declares that one skilled in the art would not look to the features in the bag of Sugimoto to be used in the bag of Grϋterisch because the “uses or purposes”, as well as the structural and design considerations, of these bags are “vastly different” (Appeal arguments 1(a)(i), 1(a)(ii), 3(a), 4(a), 5(a), and 9; Bedrosian 07/13/2020 declaration, paragraphs 7-18).  In particular, Grϋterisch is directed to bag suitable for receiving bulk materials and Sugimoto is directed to shopping bags for retail stores.  Thus, in response to appellant’s arguments and previously submitted declaration (Bedrosian 07/13/2020 declaration, paragraphs 7-18) that one of ordinary skill in the art would not look to combine the bulk material bag of Grϋterisch and the shopping bag of Sugimoto, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  In this case, Sugimoto teaches that it is known in the art of multi-chamber, side-gusseted bags to provide a square bottom part (Abstract; paragraphs [0009] and [0015]).  Insofar as it has been established that the level of ordinary skill in the pertinent prior art (Grϋterisch and Sugimoto) is directed to multi-chamber, side-gusseted bags, it is maintained that it would have been obvious to a person having ordinary skill in the art of multi-chamber, side-gusseted bags before the effective filing date of the claimed invention to provide a bottom gusset extending between the first body panel and the second bottom panel, the bottom panel extending between the first and second side gussets in the multi-chamber bag of Grϋterisch, as in Sugimoto.
Likewise, in response to appellant’s arguments and declaration (Appeal arguments 1(a)(i), 1(a)(ii), 3(a), 4(a), 5(a), and 9; Bedrosian 07/13/2020 declaration, paragraphs 7-18) that one skilled in the art would not look to combine features of Sugimoto that could affect the structural design consideration used in forming the bag of Grϋterisch, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  In this case, Sugimoto teaches that it is known in the art of multi-chamber, side-gusseted bags to further provide a square bottom part (Abstract; paragraphs [0009] and [0015]).  Insofar as it has been established that the level of ordinary skill in the pertinent prior art (Grϋterisch and Sugimoto) is directed to multi-chamber, side-gusseted bags, it is maintained that it would have been obvious to a person having ordinary skill in the art of multi-chamber, side-gusseted bags before the effective filing date of the claimed invention to provide a bottom gusset extending between the first body panel and the second bottom panel, the bottom panel extending between the first and second side gussets in the multi-chamber bag of Grϋterisch, as in Sugimoto.
In response to appellant’s arguments and declaration (Appeal arguments 1(a)(iii), 3(a), 4(a), 5(a), and 9; Bedrosian 07/13/2020 declaration, paragraphs 7-18) that one skilled in the art would not be motivated, or look to, modify the bottom of the bulk material bag in Grϋterisch by using the shopping bag of Sugimoto because of the different uses/purposes, structural design consideration, and material for forming the Grϋterisch and Sugimoto bags, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  In this case, Sugimoto is in the field of applicant’s endeavor, which is a side-gusseted and bottom gusset bag with multiple compartments.  Moreover, Sugimoto is reasonably pertinent to the particular problem with which the applicant was concerned, which is providing a flat bottom on a multi-compartmented, side-gusseted bag (see the Abstract, paragraphs [0009] and [0015] in the previously cited machine translation of Sugimoto).  Therefore, obviousness has been established by combining the teachings of Grϋterisch and Sugimoto to produce the claimed invention where Sugimoto provides a teaching, suggestion, or motivation to provide a flat bottom on a multi-chamber, side-gusseted bag.  Insofar as it has been established that the level of ordinary skill in the pertinent prior art (Grϋterisch and Sugimoto) is directed to multi-chamber, side-gusseted bags, the above statements give full response to appellant’s remark that the Office Action is silent on the arguments and evidence submitted on why one of ordinary skill in the art would not look to combine the bulk material bag of Grϋterisch and the shopping bag Sugimoto because of their different structural and design considerations (i.e., non-analogous art).
Appellant’s remark that the bags of Grϋterisch and Sugimoto differ when it comes to adding a feature such as the claimed reclosable zipper (Appeal arguments 1(a)(iv), 3(a), 4(a), 5(a), and 9) because “[u]nlike Grϋterisch, a zipper would serve no purpose being formed on a top portion in the shopping bags of Sugimoto” has been considered  Appellant’s remark is deemed moot, since no such rejection has been set forth in the Final Office action of 08/20/2021.  It is maintained that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use zippers for the reclosures in Grϋterisch, as in Gum et al. as set forth in the Final Office action of 08/20/2021.
In response to appellant’s argument that the Examiner’s conclusion of obviousness is based upon improper hindsight reasoning (Appeal argument 1(a)(v), 3(a), 4(a), 5(a), and 9), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant’s disclosure, such a reconstruction is proper.  In this case, Sugimoto shows that it was well known to a person having ordinary skill in the art of side-gusseted and bottom gusset bags with multiple compartments to provide the bag with a flat bottom (see the Abstract, paragraphs [0009] and [0015] in the previously cited machine translation of Sugimoto).
Moreover, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the Grϋterisch and Sugimoto references (Appeal argument 1(a)(v), 3(a), 4(a), 5(a), and 9), the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  In this case, Sugimoto teaches that multi-chamber, side-gusseted bags with a flat, bottom gusset are known in the art (paragraphs [0003] and [0005] referring to “Patent Document 1”; “Japanese Patent Laid-Open No. 2006-131150”, which was cited in applicant’s instant application on 08/23/2019).  Insofar as it has been established that the level of ordinary skill in the pertinent prior art (Grϋterisch and Sugimoto) is directed to multi-chamber, side-gusseted bags, it is maintained that it would have been obvious to a person having ordinary skill in the art of multi-chamber, side-gusseted bags before the effective filing date of the claimed invention to provide a bottom gusset extending between the first body panel and the second bottom panel, the bottom panel extending between the first and second side gussets in the multi-chamber bag of Grϋterisch, as in Sugimoto.
Appellant’s further arguments and previously submitted declaration that one of ordinary skill in the art would not look to combine the bulk material bag of Grϋterisch and the shopping bag of Sugimoto while ignoring the aspects of the individual references is wholly without merit, since a reference qualifies as prior art for an obviousness determination when it is analogous to the claimed invention.  In this case, the applied Grϋterisch and Sugimoto references are directed to multi-chamber, side-gusseted bags; as such, come from the same field of endeavor as appellant’s invention and, therefore qualifies as analogous art.
	Moreover, appellant’s declarations, filed 12/18/2019 and 07/13/2020, provide an opinion on the legal issue on whether claims 15-23 and 38-44 are unpatentable as being obvious over the applied Grϋterisch, Sugimoto, and Gum references.  However, appellant’s declarations fail to set forth any facts or evidence supporting the basis for the opinion that one skilled in the art would not look to the features in the shopping bag of Sugimoto to be used in the bulk material bag of Grϋterisch due to their different “uses or purposes”, as well as their individual structural and design considerations.  Therefore, appellant’s declarations are not evidence, but merely opinion as to a legal conclusion and not entitled to any weight.
In response to appellant’s arguments and declaration that one skilled in the art would not combine, or look to, the features of a flimsy, shapeless bag of Overmϋller and attempt to modify the bulk-material bag of Grϋterisch (Appeal argument 3(b)(i); Bedrosian 07/13/2020 declaration, paragraph 25), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  In this case, Overmϋller teaches that it is known in the art of multi-chamber, side-gusseted bags to provide a line of weakness in an analogous pouch-forming structure, wherein the line of weakness extends from the first body panel around the bottom and to the second body panel.  Insofar as it has been established that the level of ordinary skill in the pertinent prior art (Grϋterisch, Sugimoto, and Overmϋller) is directed to multi-chamber, side-gusseted bags, it is maintained that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a line of weakness in the modified, multi-chamber pouch of Grϋterisch, wherein the line of weakness extends from the first body panel around the bottom, which includes the bottom gusset, and to the second body panel, as suggested in Overmϋller et al.
Appellant’s declaration, filed 07/13/2020, provide an opinion on the legal issue on whether claims 29-33, 46-53, 55, and 56 are unpatentable as being obvious over the applied Grϋterisch, Sugimoto, Gum et al., and Overmϋller et al.  However, appellant’s declarations fail to set forth any facts or evidence supporting the basis for the opinion that one skilled in the art would not look to the features in the flimsy, shapeless plastic material of Overmϋller et al. into the combined bulk material bag of Grϋterisch modified by Sugimoto due to the different use of the Overmϋller et al.  Therefore, appellant’s declarations are not evidence, but merely opinion as to a legal conclusion and not entitled to any weight.
In response to appellant’s argument that the Examiner’s conclusion of obviousness is based upon improper hindsight reasoning (Appeal argument 3(b)(i)), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant’s disclosure, such a reconstruction is proper.  In this case, Overmϋller et al. shows that it was well known to a person having ordinary skill in the art of multi-chamber bags to provide a line of weakness (11, 12, 22, 23) in an analogous pouch-forming structure, wherein the line of weakness extends from the first body panel around the bottom and to the second body panel (Fig. 1).
Appellant’s remark that Gum does not address the recitation “the enclosed space not being accessible by the at least one reclosable zipper” in claims 57, 67, and 77 (Appeal arguments 5(b), 7, and 9) is a misrepresentation of the Final Office action.  The rejection clearly sets forth that Grϋterisch especially discloses the top portion includes a reclosure for each compartment (paragraphs [0026] and [0042] in the previously cited machine translation of Grϋterisch).  However, it is unclear in Grϋterisch if the reclosure is a zipper.  Gum et al. is solely used in the Final Office action as a teaching that it is known in the art to provide zippers as reclosures (resealable closures) in an analogous pouch (paragraph [0045]).  Therefore, it is maintained that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a zipper for the reclosure for each compartment in Grϋterisch, as in Gum et al., in order to permit closing of the pouch after initial opening.  Further, using a zipper for the reclosure for each compartment in Grϋterisch, as in Gum et al. and discussed above, meets the recitation of claim 57 that “the enclosed space not being accessible by the at least one recloseable zipper”.
The individual rejections of dependent claims 16-23, 30-33, 38-44, 46-53, 55, 56, 58-65, 68-75, and 78 have not been explicitly argued by appellant, and therefore remain obvious over Grϋterisch, Sugimoto, Gum et al., and Overmϋller et al., and any combinations thereof, for the reasons discussed in response to appellant’s arguments regarding independent claims 1, 29, 57, 67, and 77.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JES F PASCUA/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        
Conferees:
/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734                                                                                                                                                                                                        
/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.